United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1540
                                   ___________

United States of America,              *
                                       *
           Plaintiff - Appellant,      *
                                       *
     v.                                *
                                       * Appeal from the United States
Michael William Shranklen,             * District Court for the
                                       * Southern District of Iowa.
           Defendant,                  *
                                       *
John Wayne Fleming,                    *
                                       *
           Defendant - Appellee.       *
                                  ___________

                             Submitted: October 8, 2002

                                 Filed: January 10, 2003
                                  ___________

Before BOWMAN, RICHARD S. ARNOLD, and LOKEN, Circuit Judges.
                          ___________

BOWMAN, Circuit Judge.

       The government appeals the District Court's suppression of the contents of a
black pouch found during the search of a vehicle that had been lawfully pulled over
for an investigative stop. The vehicle's passenger, John Wayne Fleming, got out of
the car upon a police officer's request and asked the officer if he could retrieve a
black pouch located underneath the front passenger seat. The officer eventually
agreed to retrieve the pouch on the condition that the officer would search the pouch
to ensure it did not contain weapons. Upon opening the pouch, the officer discovered
syringes filled with illegal drugs. Finding the search of the pouch to be reasonable
to protect the officer's safety, we reverse the suppression order.

                                          I.

       This case concerns a traffic stop in Altoona, Iowa, in the early morning hours
of October 13, 2001. Defendant Fleming was the passenger in a car driven by co-
defendant Michael Shranklen. At 1:40 a.m., Altoona police officer Mark Harmon
validly pulled the car over and placed Shranklen in the backseat of Harmon's patrol
car while he issued a citation to Shranklen for driving with a suspended license.1
Harmon then returned to the car and approached Fleming, who sat in the front
passenger's seat.

       Harmon asked Fleming to exit the car and to walk to the car's rear. As Fleming
got out of the car, he carried a flashlight. Concerned that Fleming could use the
flashlight as a weapon, Harmon asked Fleming to hand it over to him. Fleming
complied. At that moment, Harmon looked over his shoulder and saw that another
Altoona policeman, Officer Tinker, had arrived on the scene. Harmon then turned
back to Fleming, who said that he needed to return to the car to get a black pouch that
was underneath the front passenger seat.

       Harmon initially refused to allow Fleming to retrieve the pouch, explaining that
it could contain a weapon. Harmon brought Fleming to his patrol car and, with
Fleming's consent, patted Fleming down for weapons and placed him in the patrol car.

      1
       The parties dispute whether Shranklen was under arrest or had merely been
issued a citation. Because we decide this case without considering whether or not
there was a valid search incident to arrest, we do not reach the question of whether
Shranklen was under arrest as a matter of law.

                                         -2-
Harmon then offered to get the black pouch, although Harmon explained that he and
Officer Tinker would first search the pouch for weapons. Harmon retrieved the
pouch, opened it, and found new and used syringes containing illegal drugs. There
is no indication in the record that, at the time of the incident, Fleming objected to
Harmon's search of the pouch.

      Upon Fleming's motion, the District Court suppressed the evidence from the
search of the pouch. The government appeals the suppression order, and we reverse.

                                          II.

      We review de novo a district court's determination of whether a search
exceeded the permissible scope of an investigative stop. United States v. Watts, 7
F.3d 122, 125 (8th Cir. 1993), cert. denied, 510 U.S. 1078 (1994).

       The government presented to the District Court, and repeats to this Court, two
primary arguments explaining why the search of the black pouch was reasonable
under the Fourth Amendment. First, the government contends that the pouch was
subject to a valid inventory search. See South Dakota v. Opperman, 428 U.S. 364,
376 (1976). Second, because Shranklen was under arrest for driving on a suspended
license, the government argues that the search of the vehicle and its contents was a
valid search incident to arrest. See New York v. Belton, 453 U.S. 454, 460 (1981).
The District Court dismissed the first argument because it believed the pouch was not
part of the inventory search given that it was removed from the car before that search
took place. Hearing Tr. at 67-68. The District Court dismissed the second argument
because the black pouch belonged to Fleming, who had not been arrested.2 Id. at 68.

      2
        In making this second ruling, the District Court created an exception,
apparently for property belonging to a passenger who has not been arrested, to the
rule that the contents of a vehicle, including closed containers in the vehicle, may be
searched incident to an arrest. See State v. Parker, 987 P.2d 73, 80 (Wash. 1999)

                                         -3-
       It is undisputed that the specific reason for the search of the pouch was that
Officer Harmon feared that the pouch contained a weapon that Fleming might use
against Harmon and his partner. Although officer safety is one rationale that
underlies both inventory searches and searches incident to arrest, the search of the
pouch can be upheld without the bright-line rules set forth in Opperman and Belton.
At any investigative stop—whether there is an arrest, an inventory search, neither, or
both—officers may take steps reasonably necessary to protect their personal safety.
See United States v. Winters, 221 F.3d 1039, 1041–42 (8th Cir. 2000). We therefore
conclude that the search of the pouch was reasonable under the principles of officer
safety outlined in Terry v. Ohio, 392 U.S. 1 (1968), and extended to investigative
stops of vehicles under Michigan v. Long, 463 U.S. 1032 (1983).

       In Terry, the Supreme Court held that an officer may conduct a protective
search for weapons, even without probable cause for arrest, where the officer has an
articulable suspicion that an individual is armed and dangerous. 392 U.S. at 24.
Although Terry involved the pat-down search of an individual and not the search of
a vehicle, the case cannot be read to limit protective searches to the suspect's person.
Long, 463 U.S. at 1047. Rather, in order to protect police and others, protective
searches can be justified in any case "when police have a reasonable belief that the
suspect poses a danger." Id. at 1049.

      Noting that roadside stops, such as the one in this case, can be especially
hazardous, the Supreme Court held in Long that

      the search of the passenger compartment of an automobile, limited to
      those areas in which a weapon may be placed or hidden, is permissible



(holding that such an exception exists under the Washington Constitution). We do
not adopt this holding, and we do not reach the issue at all as we decide the case on
other grounds.

                                          -4-
      if the police officer possesses a reasonable belief . . . that the suspect is
      dangerous and the suspect may gain immediate control of weapons.

Id. The officer's reasonable belief must be based on "specific and articulable facts"
that are "taken together with rational inferences from those facts." Terry, 392 U.S.
at 21, quoted in Long, 463 U.S. at 1039. In some cases, we have easily upheld
searches under Long because the officers had actual knowledge that the suspects
whose vehicles were to be searched were armed and dangerous. See, e.g., United
States v. Gleason, 25 F.3d 605, 608 (8th Cir.), cert. denied, 513 U.S. 911 (1994);
United States v. Lego, 855 F.2d 542, 545–46 (8th Cir. 1988). The reasonableness of
a search for weapons at an investigative stop, however, does not turn on actual
knowledge. The decisive inquiry considers the "specific and articulable facts" and
the inferences that arise from those facts.

       In examining the relevant facts and inferences, we must keep in mind that
"minimally intrusive weapons searches" at traffic stops will more likely be reasonable
because of the "inherent danger" of traffic stops. United States v. Menard, 95 F.3d
9, 11 (8th Cir. 1996). In addition, one's expectation of privacy is diminished in an
automobile as compared to in one's home. Opperman, 428 U.S. at 367.

       Two of our previous applications of Long demonstrate these principles. In
Watts, officers, tipped off to suspicious activity, stopped a van with a driver and a
passenger. Upon one officer's request, the two men got out of the van and walked to
the van's rear. An officer looked into the van and saw three closed gun cases and one
partially-open gun case with an exposed gun barrel. The officers then placed the two
suspects in the backseat of their patrol car, conducted a search of the van, and
discovered that the gun cases indeed contained guns. We found the search to be
reasonable under the Fourth Amendment because one of the suspects—before he was
arrested—might have been permitted to return to his vehicle, where he would have
had access to the weapons inside. 7 F.3d at 126–27 (citing Long, 463 U.S. at 1052).


                                          -5-
In United States v. Peoples, 925 F.2d 1082 (8th Cir.), cert. denied, 502 U.S. 938
(1991), police officers approached two men, one of whom was holding a bag. The
men walked in different directions away from the officers; the man holding the bag
walked hurriedly toward a van in which the officers saw two additional men. The
man with the bag then dropped the bag into the van and followed an officer's
command to stop. The officers successfully ordered the two additional men to exit
the van and placed all four men against the van to conduct pat-down searches. Two
of the men denied any knowledge of a bag. The officers then ordered the men to
kneel down with their hands behind their heads. The men complied, and the officers
searched the van for weapons and found the bag, which contained cocaine. We held
that the vehicular search was reasonable because the suspects walked hurriedly,
matched a description from an anonymous caller of suspicious activity, attempted to
conceal the bag, and denied knowledge of the bag. Id. at 1087. The search was
reasonable even though the suspects were kneeling with their hands behind their
heads; the suspects were not yet under arrest, so they could have reentered the van
and posed a danger to the officers. Id.

       Watts and Peoples illustrate that a search for weapons at an investigative stop
can be reasonable even where suspects lack immediate access to weapons. Rather,
it is enough that the suspects might be able to access the weapons stored in their
vehicle. And it can be an important factor that the suspects, like those in Peoples,
attempt to conceal a container so that the officers cannot examine it. With these
precedents in mind, and with the principle of officer safety as our touchstone, we
disagree with the District Court's conclusion that "[t]here was . . . no reason to believe
that criminal mischief was afoot, other than that Shranklen had driven while his
license was under suspension." Hearing Tr. at 69.

      The crucial fact that gave rise to Harmon's concern for his safety was Fleming's
request for the black pouch, which was located underneath the passenger's seat.
Fleming indicated specific interest in the pouch, yet he offered no explanation as to

                                           -6-
why he needed it, nor did he explain why it was underneath the passenger's seat rather
than in a spot where it would have been more easily visible. That the pouch was
underneath the seat suggests that Fleming was trying to conceal it. Moreover, the
pouch was large enough to contain a knife or gun. We find that it was reasonable for
Harmon to search the pouch given that it could have held a weapon, that Fleming
specifically asked for the pouch, and that the pouch was hidden in the car.

       The circumstances surrounding the stop and the inferences that arose
subsequently buttress our finding of reasonableness. First, the incident occurred at
1:40 a.m. Second, it took place on the side of a quiet road. Third, the record
indicates that only traffic lights brightened the road. Fourth, neither Shranklen nor
Fleming could prove ownership of the vehicle in which they were riding, and
Shranklen was driving on a suspended license and Fleming carried a suspended
license; from these facts, Harmon could infer that Shranklen and Fleming might have
stolen the car and, therefore, might have weapons in the car that they used during the
theft or had available in case they were discovered and sought to escape. In addition,
Fleming held a flashlight, which could be used as a weapon, when he got out of the
car. And although Shranklen was sitting in the patrol car and Fleming was outside
the vehicle in which the black pouch was located, neither defendant was handcuffed
or otherwise restrained. Either or both could have attempted to return to the vehicle
and grab a weapon. This was our concern in Watts and Peoples and the Supreme
Court's concern in Long.

                                          III.

       In finding the search of the pouch to be reasonable, we wish to address three
potentially confusing distinctions. First, we emphasize that the location of the pouch
in relation to Fleming at any particular time has little impact on the constitutionality
of the search. No matter whether the pouch was on Fleming's person, in the car, or
neither, the relevant principle—embodied in Terry and Long—is that an officer does

                                          -7-
not violate the Fourth Amendment by conducting a search to protect the safety of
himself or others so long as the officer has reasonable suspicion that the suspect poses
a danger. In this case, Harmon's concern for his safety arose when Fleming asked for
the concealed pouch. At that moment, the pouch was inside the vehicle, so Long
governs. The situation did not become less dangerous, and the need to protect the
officers did not become less important, when Harmon removed the pouch from the
car. On the contrary, the pouch might have contained a weapon, and Fleming could
have forced it from Harmon's grip. Opening the pouch outside the car does not make
the search less reasonable.

       Second, it does not matter that the search was of a closed container; a valid
Long search extends to closed containers, such as the pouch, that are found within the
vehicle's passenger compartment. Because the heart of Terry and Long is the safety
of officers (and others), an officer may search a container found in a vehicle when
that container might hold a weapon. We note in this regard the similarity here to
Watts, where officers discovered gun cases in a van and proceeded to open them,
finding weapons. The entire search in Watts was held to be reasonable because of the
concern for protecting the officers from the dangers posed by the reasonably
suspected presence of weapons.

       Third, Harmon was not constitutionally required to pat down the pouch instead
of opening it. Fourth Amendment reasonableness involves balancing the legitimate
need to search with the privacy interest that is invaded. Camara v. Mun. Court, 387
U.S. 523, 536–37 (1967). An individual has great interest in the privacy of his
person: "Even a limited search of the outer clothing for weapons constitutes a severe,
though brief, intrusion upon cherished personal security, and it must surely be an
annoying, frightening, and perhaps humiliating experience." Terry, 392 U.S. at
24–25. This explains why a pat-down is appropriate rather than a "full" search. Id.
at 26. But a person's privacy interest in an item such as a pouch, while protected by
the Fourth Amendment, cf. United States v. Gwinn, 191 F.3d 874, 878 (8th Cir.

                                          -8-
1999), is not sacrosanct during an investigative traffic stop and must be balanced
against the inherent risk of danger to officers at such stops. Long, 463 U.S. at 1048.
Given the facts of this case, Fleming's privacy interest in the pouch did not rise to the
level that would require a pat-down search of the pouch. Had the black pouch
contained a weapon, there is no guarantee that merely feeling the pouch would have
led Harmon to discover the weapon. For example, some type of padding could have
enveloped the weapon, or the weapon could have been a pocketknife with an
unexposed blade. It was therefore reasonable for Harmon to open the pouch in order
to inspect for weapons with his sense of sight and not solely with his sense of touch.
We also note the resemblance here to Long, where police officers searched a car for
weapons and found a pouch. Upon looking inside the pouch, the officers discovered
it contained marijuana; the Supreme Court gave no indication that the officers should
have patted down the pouch first.

                                          IV.

       Under Long, if a valid search for weapons during a proper investigative stop
of a vehicle results in the discovery of drugs rather than weapons, the officers need
not ignore the drugs, and the Fourth Amendment does not require their suppression.
See Peoples, 925 F.2d at 1087. Having concluded that the search of the pouch was
a reasonable search for weapons under Long, we reverse the District Court's order
suppressing the contents of the pouch.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -9-